Fourth Court of Appeals
                                San Antonio, Texas
                                      August 6, 2020

                                   No. 04-19-00882-CV

      VILLEJO ENTERPRISES, LLC D/B/A Good Guys Auto Group ("Good Guys"),
                               Appellants

                                            v.

                      C.R. COX, INC D/B/A AAMCO and Carl Cox,
                                     Appellees

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2019CV01289
                      Honorable David J. Rodriguez, Judge Presiding


                                     ORDER
       The Appellees’ motion for extension of time is hereby GRANTED. The Appellees’ brief
is deemed filed.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                  Clerk of Court